                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION

                                No. 4:17-CR-00067-FL-1

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )
                                           )              ORDER TO SEAL
DANIEL LEE WADE, JR.,                      )
                                           )
              Defendant.                   )

       This matter coming on and being heard through the undersigned U.S. District Court

Judge upon Defendant’s Motion to Seal Docket Entry Number 36, filed on October 30,

2018, is made for good cause;

       IT IS HERBY ORDERED, ADJUDGED AND DECREED that Defendant’s

Motion to Seal Docket Entry Number 36 be sealed.

       This _____           October
             30th day of ____________________, 2018.

                                    _________________________________________
                                     THE HONORABLE LOUISE W. FLANAGAN
                                             United States District Judge
